EXHIBIT 10.c

ADC TELECOMMUNICATIONS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT
(Nonemployee Director – Director Compensation Plan)

TO:

You have been granted this restricted stock unit award (the “Award”) of ADC
Telecommunications, Inc. (the “Company”) pursuant to the Company’s Global Stock
Incentive Plan (the “Plan”) by reason of your election to exchange director fees
for this Award under the Company’s Compensation Plan for Nonemployee Directors.
The Award represents the right to receive shares of Common Stock of the Company
subject to the fulfillment of the vesting conditions set forth in this agreement
(this “Agreement”).

The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The terms of the Award are as follows:

1. Grant Date:      

2. Number of Restricted Stock Units Subject to this Award:

3. Vesting Date: January 1 of the year immediately following the year in which
the Grant Date occurs. No Shares shall be distributed on the Vesting Date.
Shares will be distributed pursuant to Section 4 hereof.

4. Conversion of Restricted Stock Units and Issuance of Shares. Subject to your
continued service as a director until the Vesting Date, you shall receive, in
accordance with the terms and provisions of the Plan and this Agreement, one
share of Common Stock for each restricted stock unit on the earliest practicable
date (as determined by the Company) following your retirement, resignation or
removal as a director of the Company.

5. Cessation of Service as a Director. If you cease to be a director of the
Company at any time prior to the Vesting Date, all restricted stock units that
are subject to this Award shall be forfeited and cancelled.

6. Right to Shares; Dividends. You shall not have any right in, to or with
respect to any of the Shares (including any voting rights issuable under the
Award) until the Award is settled by the issuance of Shares to you.
Notwithstanding the foregoing, if the Company declares and pays cash dividends
on it Shares, you will be entitled to receive such cash dividends in the form of
Dividend Equivalents at the same rate and at the same time as such cash
dividends are paid with respect to Shares.

8. Transfer of Award. Your rights under the Award may not be sold, assigned,
transferred, pledged or disposed of in any way, except by will or by the laws of
descent and distribution, without the prior written consent of the Company.

9. Acceleration of Vesting Date. In the event of a “Change in Control” of the
Company prior to the Vesting Date, the Vesting Date shall be accelerated to the
effective date of such Change in Control. The distribution date set forth in
Section 4 hereof shall not be effected by such Change in Control. For purposes
of this Agreement, the following terms shall have the definitions set forth
below:

(a) “Change in Control” shall mean:



  (i)   a change in control of the Company of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether or not the Company is then subject to such reporting requirement;



  (ii)   the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, determined
in accordance with Rule 13d-3, excluding, however, any securities acquired
directly from the Company (other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company); however, that for purposes of this clause
the term “person” shall not include the Company, any subsidiary of the Company
or any employee benefit plan of the Company or of any subsidiary of the Company
or any entity holding shares of Common Stock organized, appointed or established
for, or pursuant to the terms of, any such plan;



  (iii)   the Continuing Directors cease to constitute a majority of the
Company’s Board of Directors;



  (iv)   consummation of a reorganization, merger or consolidation of, or a sale
or other disposition of all or substantially all of the assets of, the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the persons who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination beneficially own voting securities of the corporation
resulting from such Business Combination having more than 50% of the combined
voting power of the outstanding voting securities of such resulting Corporation
and (B) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the action of the Board of Directors of the Company approving
such Business Combination;



  (v)   approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or



  (vi)   the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.



  (vii)   the definition of “Change in Control” is subject to changes as may be
determined by the Compensation Committee of the Company’s Board of Directors as
necessary to comply with the requirements of Section 409A of the Internal
Revenue Code, as added by the American Jobs Creation Act.



  (b)   “Continuing Director” shall mean any person who is a member of the Board
of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the date of this Agreement as first written above
or (y) subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors. For purposes
of this subparagraph (b), “Acquiring Person” shall mean any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) who or which,
together with all Affiliates and Associates of such person, is the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, but shall
not include the Company, any subsidiary of the Company or any employee benefit
plan of the Company or of any subsidiary of the Company or any entity holding
shares of Common Stock organized, appointed or established for, or pursuant to
the terms of, any such plan; and “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

9. Further Acts. You agree to execute and deliver any additional documents and
to perform any other acts necessary to give full force and effect to the terms
of this Agreement.

10. New, Substituted or Additional Securities. In the event of any stock
dividend, stock split or consolidation or any like capital adjustment of any of
the outstanding securities of the Company, all new, substituted or additional
securities or other property to which you become entitled by reason of the Award
shall be subject to forfeiture to the Company with the same force and effect as
is the Award immediately prior to such event.

11. Severability. In the event that any provision of this Agreement is deemed to
be invalid or unenforceable, the remaining provisions shall nevertheless remain
in full force and effect without being impaired or invalidated in any way.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflict of
laws principles.

13. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of Shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the future value of the Common Stock subject to the Award is
unknown and cannot be predicted with certainty, and (f) neither the Plan, the
Award nor the issuance of the Shares confers upon you any right to continue as a
director of the Company, nor do they limit in any respect the right of the
Company to terminate your relationship with the Company at any time.

14. Execution of Award Agreement. Please acknowledge your acceptance of the
terms and conditions of the Award by signing one copy of this Agreement and
returning it to the address indicated below. If you have not notified the
Company of your rejection of the Award within thirty (30) days after your
receipt of this Agreement, you will have consented to all of the terms and
provisions hereof.

ADC TELECOMMUNICATIONS, INC.

By:
Name:
Title:

ACCEPTANCE AND ACKNOWLEDGMENT

I accept the Restricted Stock Unit Award described in this Agreement and in the
Plan, and acknowledge receipt of a copy of this Agreement, the Plan and the
applicable Plan Summary, and acknowledge that I have read them carefully and
that I fully understand their contents.

Dated:

Return to:

ADC Telecommunications, Inc.
Office of the General Counsel
P.O. Box 1101
Minneapolis, MN 55440-1101
Fax: 952-917-0893

